Exhibit 10.3
TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO BRACKETED ASTERISKS [**].




When Recorded, Mail To:
Attn: DJ Land Manager
1625 Broadway, Suite 2200
Denver, CO 80202










AMENDMENT 02
TO
THAT CERTAIN
SECOND AMENDED AND RESTATED
CRUDE OIL GATHERING AGREEMENT
MUSTANG
CONTRACT NUMBER: GRMU03-OG


This AMENDMENT 02 (this “Amendment”) shall be effective as among Noble Energy,
Inc., a Delaware corporation (the “Producer”) and Green River DevCo LP, a
Delaware limited partnership, together with its permitted successors and assigns
(“Midstream Co”) as of July 1, 2018 (the “Amendment Effective Time”). This
Amendment modifies that certain Second Amended and Restated Crude Oil Gathering
Agreement, effective as of March 31, 2016 (the “Agreement”), which has been
given contract number GRMU03-OG and is comprised of (i) that certain Second
Amended and Restated Agreement Terms and Conditions Relating to Crude Oil
Gathering Services (the “Agreement Terms and Conditions”), last updated March
31, 2016, together with (ii) that certain Second Amended and Restated Agreement
Addendum 03, effective as of March 31, 2016, as amended by Amendment 01,
effective as of September 1, 2016 (the “Agreement Addendum”). The Agreement
Terms and Conditions, the Agreement Addendum and this Amendment shall constitute
one contract and shall be the Agreement of the Parties.
WHEREAS, the Parties acknowledge that the purpose of this Amendment is make
certain technical modifications.
WHEREAS, the Parties agree and acknowledge that amendments to the Agreement
Terms and Conditions set forth herein constitute an amendment only to the
Agreement and not to any other agreement in respect of crude oil gathering
services to which Producer is a party.
NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated herein and the mutual agreements in the Agreement, Midstream Co and
Producer hereby agree as follows:


Amendment 02 – Page 1
Second Amended and Restated Crude Oil Gathering Agreement
Green River Crude Oil Gathering Agreement
GRMU03-OG

--------------------------------------------------------------------------------


TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO BRACKETED ASTERISKS [**].


1.Amendments.
1.1     Agreement Addendum. The row entitled “Individual Fee” in the Agreement
Addendum is hereby deleted in its entirety and replaced with the following:
Individual Fee
$[**]/Barrel  



2.    Confirmation. The provisions of the Agreement, as amended by this
Amendment, shall remain in full force and effect following the effectiveness of
this Amendment. No provision of the Agreement is amended or otherwise modified
hereby, except as expressly stated herein.
3.    No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Party to the
Agreement, nor constitute a waiver of any provision of the Agreement. On and
after the Amendment Effective Time, this Amendment shall for all purposes
constitute a part of the Agreement.
4.    Counterparts. This Amendment may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by electronic mail shall be
deemed an original signature hereto.
5.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State, excluding any conflicts of law rule or
principle that might refer construction of such provisions to the laws of
another jurisdiction.
(Signature Pages follow)






Amendment 02 – Page 2
Second Amended and Restated Crude Oil Gathering Agreement
Green River Crude Oil Gathering Agreement
GRMU03-OG

--------------------------------------------------------------------------------


TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO BRACKETED ASTERISKS [**].




IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to the
Agreement in duplicate originals to be effective as of the Amendment Effective
Date.
“Producer”
NOBLE ENERGY, INC.




By: /s/ Gary W. Willingham    


Name:    Gary W. Willingham        
Title:    Executive Vice President    








STATE OF TEXAS    )
) ss.
COUNTY OF HARRIS    )




The foregoing instrument was acknowledged before me this 2nd day of August,
2018, by Gary W. Willingham as Executive Vice President of Noble Energy, Inc., a
Delaware corporation.
WITNESS my hand and official seal.
My commission expires: 5/05/2022




/s/ Joanne Garner    
Notary Public






Amendment 02 – Signature Page 1
Second Amended and Restated Crude Oil Gathering Agreement
Green River Crude Oil Gathering Agreement
GRMU03-OG



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO BRACKETED ASTERISKS [**].






“Midstream Co”


GREEN RIVER DEVCO LP


By:    Green River DevCo GP LLC, as its general partner
By: Noble Midstream Services, LLC, as its sole member




By: /s/ John F. Bookout, IV    


Name:    John F. Bookout, IV        
Title:    Chief Financial Officer    








STATE OF TEXAS    )
) ss.
COUNTY OF HARRIS    )




The foregoing instrument was acknowledged before me this 2nd day of August,
2018, by John F. Bookout, IV as Chief Financial Officer of Noble Midstream
Services, LLC, which is the sole member of Green River DevCo GP LLC, which is
the general partner of Green River DevCo LP, a Delaware limited partnership.
WITNESS my hand and official seal.
My commission expires: 5/05/2022




/s/ Joanne Garner    
Notary Public








Amendment 02 – Signature Page 2
Second Amended and Restated Crude Oil Gathering Agreement
Green River Crude Oil Gathering Agreement
GRMU03-OG

